Citation Nr: 0906119	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected lumbosacral strain.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to December 
2004.  He was awarded the Combat Infantryman Badge, 
Parachutist Badge, and Air Assault Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In January 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of service connection for a bilateral knee 
disability and entitlement to a rating in excess of 30 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The Veteran's low back disability is manifested by localized 
tenderness in the midthoracic area over the spine and down 
the lumbar spine as well as laterally to both flanks and 
intermittent residual flare-ups.  Intervertebral disc 
syndrome is not shown.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not 
more, for lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


The Veteran's service-connected lumbosacral strain is 
currently rated as noncompensable under Diagnostic Code 5237, 
for lumbosacral sprain.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Back disabilities are evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes; otherwise, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Following a careful review of the record, the Board finds 
that the evidence more nearly approximates a rating of 10 
percent for the Veteran's lumbosacral strain.  The relevant 
medical evidence reveals that during private medical 
treatment in October 2004, the Veteran was found to be tender 
in the midthoracic area over the spine and down the lumbar 
spine as well as laterally to both flanks.  The November 2005 
VA examination report showed that following a physical 
examination, the Veteran was diagnosed as having lumbosacral 
strain with residual flare-ups intermittently occurring which 
he reported caused limitation in work performance and range 
of motion.  The Board finds that based on the evidence of 
record and the benefit-of-the doubt doctrine, the severity of 
the overall disability warrants a 10 percent rating for the 
Veteran's lumbosacral strain.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully 
meet, the criteria for a 10 percent rating, the Board also 
points out that the criteria for a rating higher than 10 
percent are neither approximated nor met.  The Veteran has 
normal range of motion of the lumbar spine, therefore, a 
higher rating is not warranted under Diagnostic Code 5237.  
The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, as noted above, the 
Veteran has normal range of motion of the lumbar spine and 
there is no evidence of record showing that the Veteran's 
range of motion of the lumbar spine was limited by pain or 
functional loss.  In fact, the November 2005 examiner 
specifically noted that no Deluca criteria was evident.  
Therefore, higher compensation is not warranted under these 
provisions.

The criteria for Diagnostic Codes 5235 to 5243 also require 
evaluating associated neurologic abnormalities separately.  
Although the private October 2004 treatment record shows that 
the Veteran's deep tendon reflexes were decreased in both 
legs, the more recent November 2005 VA examination reveal a 
normal neurological examination.  Therefore, the objective 
medical evidence does not shows additional neurological 
abnormalities to warrant separate ratings.

Finally, the rating criteria for the lumbar spine also 
provide for rating intervertebral disc syndrome based on 
incapacitating episodes.  However, the Veteran has not been 
diagnosed as having intervertebral disc syndrome and x-rays 
performed during the October 2004 private treatment and 
November 2005 VA examination did not reveal any abnormalities 
of the lumbosacral spine.  Thus, consideration of the rating 
criteria pertinent to intervertebral disc syndrome is not 
warranted. 

In sum, the Board finds that based on the evidence of record 
and the benefit-of-the doubt doctrine, the Veteran's 
disability picture approximates the criteria required for a 
10 percent rating, and no higher, for lumbosacral strain.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claims were awarded with an 
effective date of December 23, 2004, the date of his claim, 
and a noncompensable rating was assigned for lumbosacral 
strain and a 30 percent rating was assigned for PTSD.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  


VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an evaluation of 10 percent, but no higher, 
for lumbosacral strain is granted subject to the regulations 
for payment of monetary benefits.


REMAND

During the January 2009 personal hearing, the Veteran stated 
that he was in the Airborne Infantry and contends that he 
injured his knees in service while jumping out of airplanes, 
repelling out of helicopters and walking for miles while 
carrying heavy equipment.  The Veteran was diagnosed 
following service as having bilateral patellofermoral 
syndrome during a November 2005 VA examination.  As 
previously shown, the Veteran was awarded the Combat 
Infantryman Badge, Parachutist Badge, and Air Assault Badge, 
which supports his statement regarding activity during 
service that he claims caused his current knee disability.  
In light of the evidence above, the Board finds that a VA 
examination is necessary to make a determination on the 
merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).  

The record shows that the Veteran was scheduled for a VA 
examination for his claimed bilateral knee disability in July 
2008, but failed to report.  Individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examinations.  See 38 C.F.R. § 3.326(a).  
During the January 2009 hearing, the Veteran stated that he 
received notice of a VA examination, but due to his PTSD 
disability and being homeless, he misplaced the notice letter 
and was unable to remember when to appear for the 
examination.  The Board finds the Veteran credible and, as 
such, the Veteran should be scheduled for another VA 
examination.  

The Veteran is hereby on notice that the medical evidence 
currently of record is insufficient to decide the claim and a 
current examination and medical opinion is necessary.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 

During the November 2005 VA examination, the Veteran was 
diagnosed as having PTSD and cannabis dependence that 
preceded, but was likely exacerbated by, service.  The 
examiner then opined that the Veteran's cannabis dependence 
was likely secondary to the Veteran's PTSD.  During the 
November 2007 VA examination, the Veteran's alcohol and 
cannabis abuse were found to be a direct result of his PTSD 
as well as his bipolar disorder.  

There can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a non-willful misconduct, service-connected 
disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  However, veterans may only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  An award of 
compensation on such a basis would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Id.  
See also VAOPGCPREC 7-99 which held that a substance abuse 
disability caused by a service-connected disability can be 
service connected under section 3.310(a) for purposes of VA 
benefits. 

Given the various notations in the VA examinations, the 
Veteran should be afforded a VA examination to determine the 
etiology of his substance abuse, specifically whether it is 
secondary to the service-connected PTSD 

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The medical evidence of record shows that VA examiners have 
opined that the Veteran's PTSD contributed to other disabling 
conditions, including depression, substance abuse and bipolar 
disorder and there is evidence that his service-connected 
PTSD has interfered with employment.  In correspondence of 
record and during VA examinations, the Veteran stated that he 
is unable to work due to his service-connected PTSD.  The 
record shows that the Veteran has been unemployed since 2006 
and he began receiving Social Security Benefits in February 
2007 based on affective and anxiety disorders.  

In the rating action on appeal, the RO noted 38 C.F.R. § 
3.321(b)(1) in denying the claim for increased rating, but 
did not specifically state that it was not referring the 
claim for extraschedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board 
may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

The issue is raised by the record; however, the question of 
whether the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for the Veteran's PTSD are inadequate, such that referral for 
an extraschedular rating under Thun v. Peake, 22 Vet. App. 
111 (2008) must be deferred pending the development on 
remand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any bilateral 
knee disability.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner(s) is requested to 
provide an opinion as whether it is at least 
as likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current bilateral knee disability had its 
onset during active service or is related to 
any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of the Veteran's 
service-connected PTSD and to determine 
the likely etiology of the Veteran's 
substance abuse.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report. 

Following examination of the Veteran, 
the examiner should identify what 
symptoms, if any, the Veteran currently 
manifests or has manifested in the 
recent past that are specifically 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  

The examiner must also discuss the 
effect, if any, of the Veteran's PTSD on 
his social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the Veteran's service-
connected PTSD and any nonservice-
connected disorders (i.e., bipolar 
disorder, substance dependence).  If it 
is medically impossible to distinguish 
among symptomatology resulting from the 
several disorders, the examiner should 
state this in the examination report.  

With regard to the diagnosed substance 
abuse, the examiner should indicate 
whether it is at least as likely as not 
that any alcohol or drug abuse is 
proximately due to or been chronically 
worsened by the service-connected PTSD.  

An opinion should be rendered as to the 
effect of the veteran's PTSD on his 
ability to obtain and retain employment, 
that is, whether the Veteran's PTSD would 
preclude him from securing or following a 
substantially gainful occupation.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  

The examiner should provide a rationale 
for any opinion expressed.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.

4.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand, to include specific consideration 
of whether the claim regarding the 
evaluation of PTSD should be referred for 
extraschedular rating.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


